Citation Nr: 1342864	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-01 913	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left wrist injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He had subsequent service with the Army National Guard, from which he was discharged in July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO decision.  The Veteran and his son presented sworn testimony in support of his appeal during a January 2013 videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record and has been reviewed.

The Board has reviewed the Veteran's physical claims file and also evidence available in his virtual VA electronic file.


FINDINGS OF FACT

1.  The Veteran was exposed to injury from significant acoustic trauma during active service and training with the Army National Guard; such injury resulted in bilateral hearing loss.

2.  Tinnitus is related to bilateral hearing loss.

3.  The Veteran injured his left wrist during training exercises with the Army National Guard; the residuals of such injury cannot be disassociated from currently-shown degenerative joint disease of the left wrist.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).

3.  Service connection for residuals of a left wrist injury is warranted.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24) ; 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

The Veteran's available service treatment records, reflecting the time period between May 1968 and May 1970, show that his hearing acuity was normal in both ears when he was discharged in 1970, with no complaints of tinnitus.  His upper extremities were deemed to have been normal at that time as well.  Minimal National Guard medical records dated through 1978 have been associated with the file; these do not show any hearing impairment, complaints of tinnitus, or left wrist problem either. 

The report of a January 2010 VA audiological examination conducted for purposes of compensation reflects that he currently has bilateral hearing loss within the VA definition of the disability.  38 C.F.R. § 3.385.  Recent VA treatment records reflect a history of degenerative joint disease of the hand and wrist.  

During the January 2013 hearing on appeal, the Veteran testified that although he was a medic on active duty and in the National Guard, he was exposed to acoustic trauma from gunfire.  He asserted that the earplugs issued to him were inadequate and that his hearing loss developed gradually, as he had been required to report for duty twice a month over a period of ten years with the National Guard.  He testified that he had been experiencing tinnitus since after service but that it had started really bothering him since he had gotten hearing aids.  

With regard to his left wrist, he testified that the injury occurred during the 1970s, when he was in an engineering unit.  He was constructing a pontoon bridge during a training exercise and two pieces of metal "slammed back and hit my wrist."  He has had problems with the wrist ever since.

Upon careful review, the Board finds that the currently-shown disabilities of bilateral hearing loss, tinnitus, and left wrist degenerative joint disease were incurred during service.  The Veteran's testimony is considered to be highly credible and supportive of his claims.  Taken all together, the evidence shows he incurred injuries from acoustic trauma during service and during National Guard duty.  He also injured his left wrist during National Guard training and has had continuity of symptomatology in the wrist since the original injury.  Thus, service connection is warranted for bilateral hearing loss and tinnitus related to acoustic trauma sustained during service and for residuals of an injury to the Veteran's left wrist.  His appeal is therefore granted in full.

We observe that in implementing these grants, the RO will need to obtain additional medical evidence as to the extent of the currently-shown impairment related to the disabilities at issue prior to assigning a disability rating.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary because any potential failure of VA in fulfilling these duties would simply be harmless error.



Continued on next page

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for residuals of a left wrist injury is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


